     Case 1:21-cv-00008-PLM-RSK ECF No. 6, PageID.3 Filed 01/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

PATRICK JOSEPH,

                       Petitioner,                    Case No. 1:21-cv-8

v.                                                    Honorable Paul L. Maloney

UNKNOWN DUNBAR,

                       Respondent.
____________________________/

                                             OPINION

               This is a habeas corpus action brought by a federal prisoner under 28 U.S.C. § 2241.

Petitioner filed his petition on or about August 22, 2020, in the United States District Court for the

Eastern District of Michigan. A month later, he filed an identical petition in this Court. Joseph v.

Dunbar, No. 1:20-cv-931 (W.D. Mich.) (Dunbar I). Petitioner did not disclose the existence of

his Eastern District of Michigan petition when he filed Dunbar I.

               By opinion and judgment entered November 30, 2020, the undersigned dismissed

Dunbar I on preliminary review because Petitioner had failed to demonstrate entitlement to relief

under § 2241 for two reasons: first, because his claims did not fall within the savings clause of 28

U.S.C. § 2255(e); and second, because his claims lacked merit. Dunbar I (Op. and J, ECF Nos. 3,

4.) Petitioner has filed a motion for reconsideration of the opinion and judgment. Dunbar I (Mot.,

ECF No. 5.)

               On January 5, 2021, the United States District Court for the Eastern District of

Michigan transferred the first-filed petition to this Court. A court must promptly order an answer

or grant the writ under § 2241, “unless it appears from the application that the applicant or person
  Case 1:21-cv-00008-PLM-RSK ECF No. 6, PageID.4 Filed 01/12/21 Page 2 of 2




detained is not entitled thereto.” 28 U.S.C. § 2243. After undertaking the review required by

§ 2243, the Court concludes that the petition must be dismissed, because the petition duplicates

Dunbar I and is, therefore, frivolous.

               The present petition is entirely duplicative of the petition already pending in this

court; it is word-for-word identical. Parties have “no right to maintain two separate actions

involving the same subject matter at the same time in the same court and against the same

defendants.” Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977). Accordingly, as part of its

inherent power to administer its docket, a district court may dismiss a suit that is duplicative of

another federal court suit. See Colo. River Water Conservation Dist. v. United States, 424 U.S.

800, 817 (1976); Adams v. California Dep’t of Health Serv., 487 F.3d 684, 688 (9th Cir. 2007);

Missouri v. Prudential Health Care Plan, Inc., 259 F.3d 949, 953-54 (8th Cir. 2001); Curtis v.

Citibank, N.A., 226 F.3d 133, 138-39 (2d Cir. 2000); Smith v. SEC, 129 F.3d 356, 361 (6th Cir.

1997). The power to dismiss a duplicative lawsuit is meant to foster judicial economy and the

“comprehensive disposition of litigation,” Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342

U.S. 180, 183 (1952), and protect parties from “the vexation of concurrent litigation over the same

subject matter.” Adam v. Jacobs, 950 F.2d 89, 93 (2d Cir. 1991). Duplicative habeas corpus

petitions are properly dismissed as well. Davis v. U.S. Parole Com’n, No. 88-5905, 1989 WL

25837, at *1 (6th Cir. Mar. 7, 1989). The Court will enter judgment dismissing the petition as

duplicative and, therefore, frivolous.


         January 12, 2021                           /s/ Paul L. Maloney
Dated:
                                                     Paul L. Maloney
                                                     United States District Judge




                                                2
